USDC IN/ND case 3:21-cv-00214-JD-MGG document 16 filed 09/07/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 ROBERT LEE DAVIS, JR.,

                Plaintiff,

                       v.                            CAUSE NO. 3:21-CV-214-JD-MGG

 UNITED STATES OF AMERICA, et al.,

                Defendants.

                                  OPINION AND ORDER

       Robert Lee Davis, Jr., a prisoner without a lawyer, filed an amended complaint

under 42 U.S.C. § 1983. (ECF 15.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. To proceed beyond the pleading stage, a complaint must

contain sufficient factual matter to “state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court must nevertheless give the complaint liberal construction in light of the

plaintiff’s pro se status. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Mr. Davis’s complaint is quite difficult to parse. He attaches excerpts from the

Bible, drawings, and other materials. As best as can be discerned, he is claiming that the

United States of America, the State of Indiana, St. Joseph County, and the City of South
USDC IN/ND case 3:21-cv-00214-JD-MGG document 16 filed 09/07/21 page 2 of 3


Bend are infringing on his religious freedoms because his religion requires him to use

methamphetamines, which he refers to as “the food of angels.” He describes a “secret

plot” by “several nations” to “hurt” him related to his use of methamphetamines. In the

section where he is asked to designate his requested relief, he states as follows:

        I would like America to give me my God given rights, even diplomatic
        immunity for I am a sovereign state, even so I take the name of Israel. I
        would also like to speak to all nations proclaiming my message even of
        repentance.

(ECF 15 at 2.)

        It can be discerned that Mr. Davis is currently facing criminal charges in St.

Joseph County, but this court cannot dismiss or otherwise interfere with criminal

charges pending in state court. 1 See Younger v. Harris, 401 U.S. 37, 53 (1971); In re

Campbell, 264 F.3d 730, 731 (7th Cir. 2001). Nor can Mr. Davis obtain release from

custody in this civil rights suit; instead, his sole federal remedy lies in habeas corpus.

Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). To the extent he is claiming that he is a

“sovereign” citizen entitled to special rights or not subject to laws of general

applicability, such a claim is frivolous. United States v. Benabe, 654 F.3d 753, 767 (7th

2011); United States v. Hilgeford, 7 F.3d 1340, 1342 (7th Cir. 1993).

        Assuming he could overcome these barriers, the United States has sovereign

immunity from suit. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). Likewise, the State of



         1 Public records reflect that Mr. Davis has criminal charges pending against him in St. Joseph

Superior Court for auto theft, public nudity, and other offenses. He was recently found incompetent to
stand trial and transferred to a state mental health facility for treatment. See State v. Davis, No. 71D08-
2008-F6-000826 (St. Joseph Sup. Ct. filed Aug. 31, 2020). The court is permitted to take judicial notice of
public records at the pleading stage. See FED. R. EVID. 201; Tobey v. Chibucos, 890 F.3d 634, 647 (7th Cir.
2018).


                                                      2
USDC IN/ND case 3:21-cv-00214-JD-MGG document 16 filed 09/07/21 page 3 of 3


Indiana has Eleventh Amendment immunity in federal court. de Lima Silva v. Dep’t of

Corr., 917 F.3d 546, 565 (7th Cir. 2019). St. Joseph County cannot be held liable solely

because it employs individuals involved with Mr. Davis’s criminal case, and there is no

factual content in the complaint from which the court can discern a plausible claim

under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978), against the

County. His claim against the City of South Bend fails for the same reason. He lists the

Governor of Indiana as a defendant, but this defendant is not mentioned in the

narrative section, and the court finds no plausible basis in the amended complaint to

hold the Governor liable for a constitutional violation. To the extent the Governor is

being sued in his official capacity, he too would have Eleventh Amendment immunity.

de Lima Silva, 917 F.3d at 565.

       In short, Mr. Davis has not alleged a viable claim against any defendant. He has

already been afforded an opportunity to amend his complaint, and the court finds no

basis to conclude that if given another opportunity, he could assert a plausible

constitutional claim, consistent with the allegations he has already made. See Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

and DIRECTS the clerk to close the case.

       SO ORDERED on September 7, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
